Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/135,590 filed on December 28, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	Claim 15 is objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections for proper recitations of the claim limitations and/or to avoid indefiniteness situation. Therefore, the examiner suggests the following amendments as underlined:
Claim 15. (As interpreted) A method comprising:
depositing a gate dielectric layer over a substrate;
forming a gate structure over the gate dielectric layer, wherein the gate structure comprises:
15a gate electrode over the gate dielectric layer;
a protection oxide layer over the gate electrode; and
protection oxide layer; and
forming an oxide layer on a sidewall of the gate electrode, such that the oxide layer overhangs the gate dielectric layer.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al. (US 2010/0301421 A1) in view of Lim et al. (2004/0266154 A1).
Regarding independent claim 15, Kronhoiz et al. teaches a method comprising:
depositing a gate dielectric layer (111, Fig. 1a, ¶25) over a substrate (101, ¶25);
forming a gate structure (113/114/104, ¶25) over the gate dielectric layer (111), wherein the gate structure comprises:
a gate electrode (113 polysilicon material, ¶25) over the gate dielectric layer (111),
a protection oxide layer (114, ¶25) over the gate electrode (113); and
a hard mask (104) over the protection oxide layer (114); and
Kronhoiz et al. is explicitly silent of disclosing wherein, forming an oxide layer on a sidewall of the gate electrode, such that the oxide layer overhangs the gate dielectric layer.
Lim et al. teaches wherein (Fig. 1B), forming an oxide layer (16, ¶9) on a sidewall of the gate electrode (12 polysilicon, ¶9), such that the oxide layer (16) overhangs the gate dielectric layer (11A, ¶9).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the oxide layer as taught by Lim et al. at the sidewalls of the gate electrode of Kronhoiz et al., in order to improve the reliability of the device.
Regarding claim 16, Kronhoiz et al. and Lim et al. teach all of the limitations of claim 15 from which this claim depends.
Kronhoiz et al. teaches wherein (Fig. 1a), the gate electrode (113) comprises polysilicon (¶25).
Regarding claim 17, Kronhoiz et al. and Lim et al. teach all of the limitations of claim 15 from which this claim depends.
Kronhoiz et al. is explicitly silent of disclosing wherein, the hard mask comprises nitride.
Lim et al. teaches wherein (Fig. 1B), the hard mask (15, ¶7) comprises nitride (silicon nitride layer, ¶7).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching of applying nitride layer as taught by Lim et al. as the hard mask for patterning the gate electrode of Kronhoiz et al., because of better etch selectivity, strong, heat-resistant material.
Regarding claim 19, Kronhoiz et al. and Lim et al. teach all of the limitations of claim 15 from which this claim depends.
Kronhoiz et al. teaches wherein (Fig. 1c), further comprising forming a recess (side area of 111, see Fig. 1c) in the gate dielectric layer (111) after forming the gate structure (113).
Regarding claim 20, Kronhoiz et al. and Lim et al. teach all of the limitations of claim 15 from which this claim depends.
Lim et al. teaches wherein (Fig. 1B), forming the oxide layer (16) is such that the oxide layer (16) is in contact with the protection oxide layer (13) and the gate dielectric layer (11A).

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al. (US 2010/0301421 A1) in view of Lim et al. (2004/0266154 A1) as applied to claim 15 above, and further in view of Chang (6,794,313 B1).

Regarding claim 18, Kronhoiz et al. and Lim et al. teach all of the limitations of claim 15 from which this claim depends.
Kronhoiz et al. and Lim et al. are explicitly silent of disclosing wherein, further comprising removing the hard mask of the gate structure after forming the oxide layer.
Chang teaches wherein (Figs. 8-9) further comprising removing the hard mask (16) of the gate structure (14/12) after forming the oxide layer (22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Chang while forming the gate structure of Kronhoiz et al. and Lim et al., in order to create a polysilicon gate electrode 12/14, and keep protecting the gate structure until end of the process steps from unwanted contamination of particles.

Allowable Subject Matter
11.	Claims 1-7, 8-14 are allowed.
12.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method, comprising:
….
performing an etching process to remove the hard mask and thin the protection oxide layer after forming the gate structure;

13.	The following is an examiner’s statement of reasons for allowance:
Claim 8: the prior art of record alone or in combination neither teaches nor makes obvious a method, comprising:
....
the first portion is thicker than the second portion; and
forming an oxide layer on a sidewall of the patterned gate electrode layer and in contact with a top surface of the first portion of the gate dielectric layer and a bottom surface of the protection oxide layer.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819